Citation Nr: 1142816	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-02 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a right ankle disability.

2.  Whether new and material evidence has been received to reopen a service connection claim for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to April 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2007, a statement of the case was issued in December 2007, and a substantive appeal was received in December 2008.   


FINDINGS OF FACT

1.  By way of an April 2004 decision, the Board denied the Veteran's claim for service connection for a left ankle disability.  

2.  Evidence received since the April 2004 Board decision is cumulative and redundant of the evidence of record at the time of the April 2004 Board decision and it does not relate to an unestablished fact necessary to substantiate the claim of service connection for a left ankle disability.

3.  By way of a June 2002 decision, the RO denied the Veteran's claim for service connection for a right ankle disability.  The Veteran failed to file a timely notice of disagreement.  

4.  Evidence received since the June 2002 RO decision is cumulative and redundant of the evidence of record at the time of the June 2002 decision and it does not relate to an unestablished fact necessary to substantiate the claim of service connection for a left ankle disability.



CONCLUSIONS OF LAW

1.  The April 2004 Board decision, which denied the Veteran's claim for service connection for a left ankle disability is final.  38 U.S.C.A. § 7103 (West 2002).

2.  Evidence received since the April 2004 Board decision is not new and material; accordingly, the claim for service connection for a left ankle disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The June 2002 RO rating decision, which denied the Veteran's claim for service connection for a right ankle disability is final.  38 U.S.C.A. § 7103 (West 2002).

4.  Evidence received since the June 2002 RO rating decision is not new and material; accordingly, the claim for service connection for a right ankle disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated June 2007.                                                                       

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants. Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished the appellant with an adequate notice letter in June 2007.  It set forth the criteria for entitlement to the benefit sought by the appellant, and included discussion of new and material evidence so as to comply with the Kent requirements.  The Board believes that the June 2007 notice constituted adequate notice to the appellant.   

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  


New and Material Evidence

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Additionally, pursuant to 38 C.F.R. § 20.1100, unless the Chairman of the Board orders reconsideration of a Board decision, the Board decision is final and is not subject to revision except on the receipt of new and material evidence.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156(a) (2011) provide as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


Left ankle
The Veteran's claim for service connection for a left ankle disability was denied by way of a June 2002 rating decision.  The Veteran filed an appeal and the claim was denied by way of an April 2004 Board decision.  Board decisions are final barring an order for reconsideration by the Chairman of the Board.  Consequently, the April 2004 Board decision is not subject to revision except on the receipt of new and material evidence.

The evidence on record at the time of the April 2004 Board decision included the service treatment records; outpatient treatment records dated July 1991 to May 1993; and private treatment records from the Methodist Medical Center (Dr. R.R.R.) dated August 2000 to September 2001.  The service treatment records reflect that the Veteran sought treatment for left ankle pain of four months duration in February 1988.  He reported that he first injured it four months earlier while on a road march.  He reported that he reinjured it in jump school two months prior to seeking treatment.  The treatment report contains an assessment of chronic left ankle pain; and the Veteran was prescribed physical therapy.  A separate February 1988 report reflects that the Veteran reported multiple left ankle sprains (on the incidents noted above); and the report contains an assessment of status post repeated left ankle sprains.  The Veteran's separation examination was normal with regards to the left ankle.     

The Board denied the claim because the post service evidence failed to reflect a current diagnosis with regards to a left ankle disability.  The Board specifically noted that a symptom, such as pain, absent a finding of an underlying disorder, cannot be service connected,  

Evidence received since the April 2004 Board decision includes an October 2004 treatment report in which Dr. R.R.R. assessed the Veteran with left ankle pain of unknown etiology.  The remainder of Dr. R.R.R.'s treatment records pertains to the Veteran's right ankle.  The new evidence also includes a March 2005 lay statement from a fellow soldier (D.F.B.).  D.F.B. recalls that while on a road march, the Veteran slipped on two occasions and fell.  He stated that for the rest of basic training, the Veteran walked and ran with a limp.  He recalls that the Veteran went to sick call with swelling and painful ankles.  Finally, he recalls that the Veteran wore an ankle brace during physical training (he did not state which ankle).   

The Board finds that the evidence is new in that it had not previously been submitted.  However, the evidence is not material in that it does not address the basis for the prior denial.  The new evidence fails to reflect a left ankle disability with the exception of left ankle pain of unknown etiology.  The Board already acknowledged that pain, in the absence of an underlying disorder, cannot be service connected.  Moreover, the Veteran's lay statement simply recalled that the Veteran fell during a road march, and that he sought treatment for pain and swelling.  These contentions were previously noted in the service treatment records; and were addressed by the Board in its April 2004 decision.  

In the absence of a current left ankle disability (in addition to pain), the Board finds that the Veteran has not submitted new and material evidence to reopen the claim.  

Right ankle 
The Veteran's claim for service connection for a right ankle disability was denied by way of a January 2002 RO rating decision.  The RO denied the claim again in a June 2002 rating decision.  The Veteran failed to file a timely notice of disagreement in regards to this issue.  Consequently, the June 2002 rating decision became final.  The evidence on record at the time of the June 2002 denial included the service treatment records; outpatient treatment records dated July 1991 to May 1993; and private treatment records from the Methodist Medical Center (Dr. R.R.R.) dated August 2000 to September 2001.    

The basis for the denial was the fact that the service treatment records contained no findings of a right ankle disability; and the Veteran's separation examination was normal with regards to the Veteran's right ankle.  Post service treatment records reflected no treatment until August 2000.  The RO acknowledged Dr. R.R.R.'s opinion that the Veteran's right ankle disability was caused by a right ankle injury sustained in service.  However, the RO found that the opinion was not supported by the medical evidence (since the service treatment records were silent with regards to a right ankle disability).
      
Evidence received since the June 2002 rating decision includes additional treatment records from Dr. R.R.R., as well as his restated opinion that the Veteran's right ankle disability is related to an injury incurred in service.  As noted above, the new evidence also includes a March 2005 lay statement from a fellow soldier (D.F.B.).  

The Board once again finds that the evidence is new in that it had not previously been submitted.  However, the evidence is not material in that it does not address the basis for the prior denial.  The new evidence fails to provide evidence that the Veteran sustained a right ankle disability in service.  The lay statement is credible; but it is only serves to show that the Veteran fell during a road march (a fact which has already been considered), and that he sought treatment for an ankle disability.  D.F.B. fails to state for which ankle the Veteran sought treatment; but it has already been acknowledged that the Veteran incurred a left ankle injury as a result of a fall during a road march.  

In the absence service treatment records (or other contemporaneous evidence) that reflect a right ankle disability), the Board finds that the Veteran has not submitted new and material evidence to reopen the claim.  


ORDER

The appeal is denied.





______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


